J. MARK KENT and JANICE M. KENT, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, RespondentKent v. CommissionerDocket No. 2361-83.United States Tax CourtT.C. Memo 1986-139; 1986 Tax Ct. Memo LEXIS 469; 51 T.C.M. (CCH) 808; T.C.M. (RIA) 86139; April 10, 1986; WITHDRAWN July 9, 1986 *469 Held: Petitioner's attorney's fees, paid for him by persons unknown, is the only unreported income taxable to petitioner as a result of marijuana smuggling operation.  Sidney Soltz, for the petitioners. Theresa E. Mitchell, for the respondent.  WHITAKERWHITAKER, Judge